DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 7/18/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments submitted 7/18/22.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowability:  
Considering claim 1, the prior art does not teach or fairly suggest an apparatus comprising: a heater for heating a liquid heat transfer media that is immiscible with water; a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Considering claim 11, the prior art does not teach or fairly suggest a method for removing dissolved solids from water, the method comprising: heating a liquid heat transfer media that is immiscible with water; distributing heated liquid heat transfer media to one or more first porous sheets in a humidifier such that the heated liquid heat transfer media flows downward under the force of gravity; distributing the water containing dissolved solids to the one or more first porous sheets in the humidifier; flowing dry air past the one or more first porous sheets in the humidifier such that the water evaporates into the dry air thereby producing moist air, cool liquid heat transfer media, and separated solids that drop to the bottom of the humidifier; distributing cool liquid heat transfer media to one or more second porous sheets in a dehumidifier such that the cool liquid heat transfer media flows downward under the force of gravity; flowing moist air past the one or more second porous sheets in the dehumidifier thereby producing dry air, hot liquid heat transfer media and fresh water.
Considering claim 17, the prior art does not teach or fairly suggest an apparatus comprising: a heater for heating a liquid heat transfer media that is immiscible with water; a humidifier section comprising a plurality of humidification stages, each of the plurality having one or more first porous sheets for allowing direct contact between heated liquid heat transfer media and the water, the flow rates of the liquid heat transfer media and air flowing past the one or more first porous sheets in each of the plurality of humidification stages adjusted to balance enthalpy variation of the liquid heat transfer media and the air, thereby producing moist air, cool liquid heat transfer media, and separated solids; 4 a dehumidifier section comprising a plurality of stages, each of the plurality having one or more second porous sheets for allowing direct contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet in the plurality of humidification stages, the flow rates of the liquid heat transfer media and the air flowing past the one or more second porous sheet in each of the plurality of humidification stages adjusted to balance the enthalpy variation of the liquid heat transfer media and the air, thereby condensing fresh water from the moist air and producing dry air and hot liquid heat transfer media.
Broughton (US 3,305,456) is regarded as the closest relevant prior art, Broughton discloses an apparatus (process of the present invention provides a means for evaporating solvents from their salt solutions in a multiple-effect evaporation system, particularly for evaporating solutions containing scale-forming solutes, including aqueous solutions containing alkaline earth metal solutes, by direct heat exchange between the feed stock solution and a heated heat transfer liquid, col. 2, lines 24-34) comprising: a heater for heating a liquid heat transfer media (heater 12 is operated at a temperature sufficient to reheat the heat transfer liquid to a more elevated temperature, sufficient at the selected volume rate of recycle, to supply the heat required in evaporation vessel 5 to vaporize the amount of solvent required or intended to be recovered from the solution, col. 7, lines 58-65, Fig. 1) that is immiscible with water (said heat transfer liquid being essentially immiscible with said solution and boiling at a temperature substantially greater than the boiling point of said solution, col. 3, lines 2-5; the solvent to be recovered from the feedstock solution, which in the case of sea water, for example, is water, col. 5, lines 46-54); a humidifier section wherein the water evaporates (heat transferred to the feed solution by the heat transfer fluid at an elevated temperature vaporizes solvent from the feed solution and these vapors tend to accumulate as a separate phase above the level of liquid in vessel 5, col. 8, lines 16-20, Fig. 1 ), thereby producing cool heat transfer media (heat transferred to the feed solution by the heat transfer fluid at an elevated temperature vaporizes solvent from the feed solution and these vapors tend to accumulate as a separate phase above the level of liquid in vessel 5, col. 8, lines 16-20, Fig. 1) and separated solids (small but significant quantities of calcium, magnesium and barium chlorides, sulfates, bicarbonates and carbonates precipitate from solution when the water content of the sea water is reduced by evaporation of water therefrom, col. 15, line to col. 16, line 3); a dehumidifier section wherein fresh water condenses producing hot liquid heat transfer media (charging relatively cool heat transfer fluid into the first stage condenser, not only is the temperature of the heat transfer fluid increased for subsequent use as the source of heat for the second stage evaporator, but the heat transfer fluid also provides a heat sink for condensation of the vapors removed from the first stage evaporation zone, col. 8, lines 35-41 ). Broughton fails to explicitly disclose a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media. 
Othmer et al (US 3,288,686) teaches a multi-stage flash evaporation condensation system, with supplemental heaters, however Othmer does not teach a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Mitchell (US 3,411,992) teaches distillation via vapor compression evaporation/condensation with an immiscible phase mixed with feedwater to heat and condensed (see title, abstract), however Mitchell does not teach humidification/dehumidification of air, nor a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Smith (US 3,986,938) teaches distillation via vapor compression evaporation/condensation with an immiscible phase mixed with feedwater to heat and condensed (see title, abstract), however Smith does not teach humidification/dehumidification of air, nor a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Sadukhan (US 4,238,296 and US 4,310,387) teaches an immisicible phase desalination evaporation condensation system that heats and cools the immisible phase for obtaining desalinated water (see title, abstract), however Sadukhan does not teach humidification/dehumidification of air, nor a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Zheng et al (US 2017/0368470) teaches distillation via vapor compression evaporation/condensation with an immiscible phase mixed with feedwater to heat and condensed (see title, abstract), however Zheng does not teach humidification/dehumidification of air, nor a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Frolov et al (US 2018/0155210) teaches a humidification/dehumidification system with solar heater for heating, however Frolov does not teach a humidifier section comprising at least one first porous sheet allowing contact between the heated liquid heat transfer media and the water such that the water evaporates into dry air flowing past the at least one porous sheet, thereby producing moist air, cool heat transfer media and separated solids; and a dehumidifier section comprising at least one second porous sheet for allowing contact between the cool liquid heat transfer media and the moist air flowing past the at least one second porous sheet such that fresh water condenses from the moist air producing dry air and hot liquid heat transfer media.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772